Citation Nr: 1141164	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-33 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to May 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for rhinosinusitis, bilateral hearing loss, and bilateral tinnitus.  In August 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in October 2008.

In a July 2010 decision, the Board remanded the Veteran's claim of entitlement to service connection for rhinosinusitis to the RO for further development and denied his claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  The rhinosinusitis remand directives have not yet been completed and the issue is not now before the Board again.  With regard to the hearing loss and tinnitus claims, the Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued an order granting a February 2011 joint motion for partial remand (JMR), vacating and remanding the July 2010 decision of the Board.  The appeal has been returned to the Board for action consistent with the February 2011 JMR and Court order.

The issues of entitlement to service connection for bilateral hearing loss and bilateral tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Cleveland RO.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus, consistent with the February 2011 JMR and Court order.

The Veteran claims that he currently experiences bilateral hearing loss and tinnitus as a result of his military service.  Specifically, he contends that his audiological disabilities are the result of in-service noise exposure.  Although his military occupational specialty of disbursement clerk is not generally associated with noise exposure, the Veteran claims that he was, at minimum, exposed to gunfire during training exercises.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In light of the evidence showing current bilateral hearing loss and tinnitus, the potential in-service noise exposure, and the Veteran's contention that his audiological disabilities are the result of his military service, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); see also McLendon, supra.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus must be remanded for a VA examination.

The Veteran also submitted a March 2011 audiological evaluation from a private audiologist.  On remand, he should be asked to submit any additional private audiological treatment records or to return a completed Authorization and Consent to Release Information (VA Form 21-4142) for any outstanding private audiological treatment records.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of any outstanding VA treatment records should be obtained and added to the claims folder.  All efforts to obtain these records should be documented in the claims folder. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Contact the Veteran to obtain a release of information for any outstanding private audiological treatment records.  If the Veteran returns a completed and signed release of information, the RO should attempt to obtain these records and associate them with the claims file.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3.  After completion of the above, the Veteran must be scheduled for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This review must be noted in the examination report.

The examiner should obtain from the Veteran a complete history of post-service occupational, recreational, and other noise exposure.  The examiner is then asked to express opinions as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the currently diagnosed bilateral hearing loss and tinnitus had their clinical onset during the Veteran's military service or are otherwise related to such military service.  The examiner should specifically comment on the Veteran's documented post-service occupational and recreational noise exposure, as well as his statements as to noise exposure in service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The Veteran has contended that he had noise exposure in service.  It should be noted that he is found competent to attest to factual matters of which he had first-hand knowledge as well as to the onset of his symptoms of hearing loss and tinnitus.  

Complete rationale should be given for all opinions reached.  

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for service connection for bilateral hearing loss and bilateral tinnitus should be readjudicated.  If either of the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



